                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION


                               )
SHARMAINE LEWIS,               )
                               )
          Plaintiff,           )
                               )
          v.                   )             Cause No. 21-cv-00181
                               )
NATIONAL BOARD OF OSTEOPATHIC, )
MEDICAL EXAMINERS              )
                               )
          Defendant.           )



                           CASE MANAGEMENT PLAN

I.   Parties and Representatives

     A.    Plaintiff: Sharmaine Lewis

           Defendant: National Board of Osteopathic Medical Examiners (NBOME)

     B.    Plaintiff’s Counsel:
           Charles Weiner, Law Office of Charles Weiner; Cambria Corporate Center, 501
           Cambria Avenue, Bensalem, PA 19020; Tel: 267-685-6311; Fax: 215-933-1435;
           e-mail: charles@charlesweinerlaw.com.

           Mary C. Vargas, Stein & Vargas LLP; 10 G Street NE, Suite 600, Washington,
           DC 20002; Tel: 240-793-3185; Fax: 888-778-4620; e-mail:
           mary.vargas@steinvargas.com.

           Matthew W. Lorch, Lorch Law Office, LLC; 211 East Market Street, New
           Albany, IN 47150; Tel: 812-949-2111; Fax: 502-805-0482; e-mail:
           Matthew@LorchLaw.com.

           Defendant’s Counsel:
           Sydney Steele, Kroger, Gardis & Regas, LLP; 111 Monument Circle, Suite 900,
           Indianapolis, IN 46204; Tel: 317-777-7454; Fax: 317-264-6832; e-mail:
           SSteele@kgrlaw.com.
      Counsel shall promptly file a notice with the Clerk if there is any change in this
      information.

II.   Jurisdiction and Statement of Claims

      A.     Jurisdiction

             This action arises under the laws of the United States, specifically the Americans
             with Disabilities Act (ADA), 42 U.S.C. §12101 et. seq. This Court has subject
             matter jurisdiction based on a federal question pursuant to 28 U.S.C. §1331 and
             1343. This Court further has supplemental jurisdiction pursuant to 28 U.S.C.
             §1367 relating to Count II – Declaratory Relief-Breach of Contract of the
             Complaint.

      B.     Plaintiff’s Separate Statement of Claims

             Sharmaine Lewis, a medical student with a documented learning disability, is five
             months away from successfully completing her medical education. In order to
             complete her medical education, Ms. Lewis must first take and pass the
             Comprehensive Osteopathic Medical Licensing examination, Level 2-Cognitive
             Evaluation (“COMLEX II CE”), which is administered by NBOME. Because Ms.
             Lewis has a specific learning disorder impacting reading, she requires, and has
             received in medical school, basic accommodations including time and a half
             (50%) extended time, testing over two days and a distraction reduced test setting.
             Ms. Lewis has likewise been approved for accommodations because of her
             documented disability by other institutions of higher education and on
             standardized testing including the MCAT, the Comprehensive Osteopathic
             Medical Achievement Test, and the Optometry Admission Test. The NBOME as
             an entity administering a professional licensing exam is obligated to provide test
             accommodations “…to best ensure that, when the examination is administered to
             an individual with a disability that impairs sensory, manual, or speaking skills, the
             examination results accurately reflect the individual´s aptitude or achievement
             level or whatever other factor the examination purports to measure, rather than
             reflecting the individual´s impaired sensory, manual, or speaking skills (except
             where those skills are the factors that the examination purports to measure)” 28
             C.F.R. §36.309(b)(1)(i). NBOME’s refusal to provide Ms. Lewis with the
             necessary accommodations is discrimination in violation of the Americans with
             Disabilities and places Ms. Lewis at imminent risk of discharge from medical
             school. Ms. Lewis seeks immediate and permanent injunctive and declaratory
             relief to obtain test accommodations in taking the COMLEX II CE as well as the
             COMLEX III. No compensatory or exemplary damages are sought. Pursuant to
             42 U.S.C. § 12205 and 28 C.F.R. § 36.505, if Plaintiff is the prevailing party, she
             seeks reasonable attorneys’ fees and costs. Plaintiff disputes any claim that
             Defendant is entitled to attorneys’ fees or costs both in premise and in amount.




                                               2
       C.    Defendant’s Separate Statement of Claims/Defenses

             NBOME’s mission is to protect the public by providing medical licensing
             examinations to test competencies to practice osteopathic medicine. NBOME
             cannot compromise its mission to protect the public. The COMLEX-USA
             examinations are administered in a standardized, time-measured environment, and
             the ability to recall, interpret, process, and apply clinical knowledge and skills
             without hesitation and in a fluid manner (“knowledge fluency”) is fundamental to
             a generalist osteopathic physician’s competence to practice osteopathic medicine,
             a fundamental competency assessed by the examinations. Under the ADA, a
             testing agency is not obligated to provide an accommodation that would
             “fundamentally alter” what the examination is intended to measure or assess.
             Moreover, Plaintiff is not a “person with disabilities” under the ADA. Whether a
             person is “disabled” under the ADA his or her functioning is compared to “most
             people in the general population,” not to the person’s medical school peers. When
             Plaintiff’s functioning is compared to most people in the general population, she
             is not a “person with disabilities” as defined by the ADA. Plaintiff took the first
             COMLEX-USA examination, Level 1, without any accommodation and passed
             on her first attempt. Plaintiff has also taken other standardized examination,
             including the MCAT, with either little or no accommodation, that qualified her for
             admission to medical school. Plaintiff has shown by her real-world performance
             she is not a “person with disabilities” under the ADA. Also, the terms and
             conditions of her purchase of COMLEX-USA examinations require her to sue
             NBOME only in a court of competent jurisdiction in Indiana, NBOME’s state of
             incorporation. Plaintiff’s attorney breached her agreement by suing NBOME in
             Pennsylvania, causing NBOME’s attorneys’ fees and costs of $38,884.49, which
             NBOME intends to assert as a counterclaim vs. Plaintiff.

III.   Pretrial Pleadings and Disclosures

       A.    The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before
             March 19, 2021.

       B.    Plaintiff(s) shall file preliminary witness and exhibit lists on or before March 26,
             2021.

       C.    Defendant(s) shall file preliminary witness and exhibit lists on or before
             April 2, 2021.

       D.    All motions for leave to amend the pleadings and/or to join additional parties shall
             be filed on or before May 7, 2021.

       E.    Plaintiff(s) shall serve Defendant(s) (but not file with the Court) a statement of
             special damages, if any, and make a settlement proposal, on or before
             May 7, 2021. Defendant(s) shall serve on the Plaintiff(s) (but not file with the
             Court) a response thereto within 30 days after receipt of the proposal.


                                               3
F.   Plaintiff(s) shall disclose the name, address, and vita of any expert witness, and
     shall serve the report required by Fed. R. Civ. P. 26(a)(2) on or before May 7,
     2021. Defendant(s) shall disclose the name, address, and vita of any expert
     witness, and shall serve the report required by Fed. R. Civ. P. 26(a)(2) on or
     before June 7, 2021; or if Plaintiff has disclosed no experts, Defendant(s) shall
     make its expert disclosure on or before June 7, 2021.

G.   Any party who wishes to limit or preclude expert testimony at trial shall file any
     such objections on or before 20 days prior to the proposed trial/hearing. Any
     party who wishes to preclude expert witness testimony at the summary judgment
     stage shall file any such objections with their responsive brief within the briefing
     schedule established by S.D. Ind. L.R. 56-1.

H.   All parties shall file and serve their final witness and exhibit lists on or before 30
     days prior to trial. This list should reflect the specific potential witnesses the
     party may call at trial. It is not sufficient for a party to simply incorporate by
     reference “any witness listed in discovery” or such general statements. The list of
     final witnesses shall include a brief synopsis of the expected testimony.

I.   Any party who believes that bifurcation of discovery and/or trial is appropriate
     with respect to any issue or claim shall notify the Court as soon as practicable.

J.    Discovery of electronically stored information (“ESI”). The parties do not
     anticipate that a substantial volume of ESI will be produced. If either party seeks
     discovery of ESI the parties will attempt to agree upon a protocol for the
     production of such information.

     In the event that a document protected by the attorney-client privilege, the
     attorney work product doctrine or other applicable privilege or protection is
     unintentionally produced by any party to this proceeding, the producing party may
     request that the document be returned. In the event that such a request is made,
     all parties to the litigation and their counsel shall promptly return all copies of the
     document in their possession, custody, or control to the producing party and shall
     not retain or make any copies of the document or any documents derived from
     such document. The producing party shall promptly identify the returned
     document on a privilege log. The unintentional disclosure of a privileged or
     otherwise protected document shall not constitute a waiver of the privilege or
     protection with respect to that document or any other documents involving the
     same or similar subject matter.




                                       4
IV.      Discovery1 and Dispositive Motions

         A.      Does any party believe that this case may be appropriate for summary judgment
                 or other dispositive motion? No.


         B.      On or before 60 days prior to the proposed trial/hearing, and consistent with
                 the certification provisions of Fed. R. Civ. P. 11(b), the party with the burden of
                 proof shall file a statement of the claims or defenses it intends to prove at trial,
                 stating specifically the legal theories upon which the claims or defenses are based.

         C.      Select the track that best suits this case:

                   x     Track 1: No dispositive motions are anticipated. All discovery shall be
                 completed by June 30, 2021.

V.       Pre-Trial/Settlement Conferences

         At any time, any party may call the Judge's Staff to request a conference, or the Court
         may sua sponte schedule a conference at any time. The presumptive time for a settlement
         conference is no later than 30 days before the close of non-expert discovery. The
         parties are encouraged to request an earlier date if they believe the assistance of the
         Magistrate Judge would be helpful in achieving settlement. The parties recommend
         a settlement conference in July 2021.

VI.      Trial Date

         The parties request a trial date in July 2021. The trial is by Court and is anticipated to
         take 4 full days. In an effort to streamline proceedings and because Ms. Lewis must take
         and pass the COMLEX II CE prior to November 2021, the parties are amenable to an
         expedited discovery and hearing schedule to avoid the need for preliminary injunction
         proceedings. While all dates herein must be initially scheduled to match the presumptive
         trial date, if the Court agrees that a different track is appropriate, the case management
         order approving the CMP plan will indicate the number of months by which all or certain
         deadlines will be extended to match the track approved by the Court.




1
     The term “completed,” as used in Section IV.C, means that counsel must serve their discovery
     requests in sufficient time to receive responses before this deadline. Counsel may not serve
     discovery requests within the 30-day period before this deadline unless they seek leave of
     Court to serve a belated request and show good cause for the same. In such event, the
     proposed belated discovery request shall be filed with the motion, and the opposing party will
     receive it with service of the motion but need not respond to the same until such time as the
     Court grants the motion.
                                                     5
VII.   Referral to Magistrate Judge

       A.    Case. The parties do not consent to refer this matter to the currently assigned
             Magistrate Judge pursuant to 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for all
             further proceedings including trial.

       B.    Motions. The parties do not consent to having the assigned Magistrate Judge
             rule on motions ordinarily handled by the District Judge, such as motions to
             dismiss, for summary judgment, or for remand.

VIII. Required Pre-Trial Preparation

       A.    TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
             parties shall:

             1.     File a list of trial witnesses, by name, who are actually expected to be
                    called to testify at trial. This list may not include any witnesses not on a
                    party’s final witness list filed pursuant to Section III.I.

             2.     Number in sequential order all exhibits, including graphs, charts and the
                    like, that will be used during the trial. Provide the Court with a list of
                    these exhibits, including a description of each exhibit and the identifying
                    designation. Make the original exhibits available for inspection by
                    opposing counsel. Stipulations as to the authenticity and admissibility of
                    exhibits are encouraged to the greatest extent possible.

             3.     Submit all stipulations of facts in writing to the Court. Stipulations are
                    always encouraged so that at trial, counsel can concentrate on relevant
                    contested facts.

             4.     A party who intends to offer any depositions into evidence during the
                    party's case in chief shall prepare and file with the Court and copy to all
                    opposing parties either:

                    a.      brief written summaries of the relevant facts in the depositions that
                            will be offered. (Because such a summary will be used in lieu of
                            the actual deposition testimony to eliminate time reading
                            depositions in a question and answer format, this is strongly
                            encouraged.); or

                    b.      if a summary is inappropriate, a document which lists the portions
                            of the deposition(s), including the specific page and line numbers,
                            that will be read, or, in the event of a video-taped deposition, the
                            portions of the deposition that will be played, designated
                            specifically by counter-numbers.



                                              6
               5.         Provide all other parties and the Court with any trial briefs and motions in
                          limine, along with all proposed jury instructions, voir dire questions, and
                          areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
                          findings of fact and conclusions of law).

               6.         Notify the Court and opposing counsel of the anticipated use of any
                          evidence presentation equipment.

       B.      ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the
               parties shall:

               1.         Notify opposing counsel in writing of any objections to the proposed
                          exhibits. If the parties desire a ruling on the objection prior to trial, a
                          motion should be filed noting the objection and a description and
                          designation of the exhibit, the basis of the objection, and the legal
                          authorities supporting the objection.

               2.         If a party has an objection to the deposition summary or to a designated
                          portion of a deposition that will be offered at trial, or if a party intends to
                          offer additional portions at trial in response to the opponent's designation,
                          and the parties desire a ruling on the objection prior to trial, the party shall
                          submit the objections and counter summaries or designations to the Court
                          in writing. Any objections shall be made in the same manner as for
                          proposed exhibits. However, in the case of objections to video-taped
                          depositions, the objections shall be brought to the Court's immediate
                          attention to allow adequate time for editing of the deposition prior to trial.

               3.         File objections to any motions in limine, proposed instructions, and voir
                          dire questions submitted by the opposing parties.

               4.         Notify the Court and opposing counsel of requests for separation of
                          witnesses at trial.

IX.    Other Matters


Attorneys for Plaintiff                                  Attorney for Defendant


s/ Charles Weiner                                        s/ Sydney Steele
Charles Weiner, Esquire                                  Sydney Steele, Ind. Atty. # 694-49
LAW OFFICE OF CHARLES WEINER                             Kroger, Gardis & Regas, LLP
Cambria Corporate Center                                 111 Monument Circle
501 Cambria Avenue                                       Suite 900
Bensalem, PA 19020                                       Indianapolis, IN 46204
Tel: (267) 685-6311                                      Tel: (317) 777-7454


                                                     7
Fax: (215) 604-1507                Fax: (317) 264-6832
charles@charlesweinerlaw.com       SSteele@kgrlaw.com

s/ Mary C. Vargas
Mary C. Vargas, Esquire
STEIN & VARGAS LLP
10 G Street NE, Suite 600
Washington, D.C. 20002
Tel: (240) 793-3185
Fax: (888) 778-4620
Mary.Vargas@steinvargas.com

s/ Matthew Lorch
Matthew W. Lorch, Esquire
Lorch Law Office, LLC
211 East Market Street
New Albany, IN 47150
Tel: (812) 949-2111
Fax: (502) 805-0482
Matthew@LorchLaw.com




                               8
******************************************************************************


            PARTIES APPEARED IN PERSON/BY COUNSEL ON                    FOR A
            PRETRIAL/STATUS CONFERENCE.

            APPROVED AS SUBMITTED.

            APPROVED AS AMENDED.

            APPROVED AS AMENDED PER SEPARATE ORDER.

            APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
            SHORTENED/LENGTHENED BY ______________ MONTHS.


            APPROVED, BUT THE DEADLINES SET IN SECTION(S)
            _______________ OF THE PLAN IS/ARE SHORTENED/LENGTHENED BY
            ______________ MONTHS.


            THIS MATTER IS SET FOR TRIAL BY                   ON
            _____________________________. FINAL PRETRIAL CONFERENCE IS
            SCHEDULED FOR ____________________________________ AT     .M.,
            ROOM                   .


            A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE FOR
                             AT       .M. COUNSEL SHALL APPEAR:

                                      IN PERSON IN ROOM          ; OR

                                      BY TELEPHONE, WITH COUNSEL FOR
                        INITIATING THE CALL TO ALL OTHER PARTIES AND
                        ADDING THE COURT JUDGE AT (____)
                        ___________________; OR

                                      BY TELEPHONE, WITH COUNSEL
                        CALLING THE JUDGE'S STAFF AT (____)
                        ___________________;


            DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN
            _____________________



                                      9
         Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an
Order of the Court may result in sanctions for contempt, or as provided under Fed. R. Civ. P. 16-
1(f), to and including dismissal or default.

       APPROVED AND SO ORDERED.




________________________                            ___________________________________
Date                                                U. S. District Court
                                                    Southern District of Indiana




                                               10
